Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is amended
Claim 3 is cancelled

Allowable Subject Matter
Claims 1-2 and 4-10 are allowed/
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites, A semiconductor device comprising: 
a top substrate having a lower surface; 
a bottom substrate having an upper surface; 
a top inductor structure, in a top inductor area at the lower surface, the top inductor 
structure having first and second top terminals at its opposite ends; 
a bottom inductor structure, in a bottom inductor area at the upper surface, the bottom 
inductor structure having first and second bottom terminals at its opposite ends; 
top interconnecting elements on the lower surface surrounding the top inductor area; 
bottom interconnecting elements on the upper surface surrounding the bottom inductor area; 
solder bumps on lower and upper surfaces, respectively, of the top and bottom 
interconnecting elements; 
a top barrier structure, in the top inductor area at the lower surface, spaced from and surrounding a perimeter of the top inductor structure; 
a bottom barrier structure, in the bottom inductor area at the upper surface, spaced from and surrounding a perimeter of the bottom inductor structure; 
a layer of non-conductive bonding material, with a same thickness as the solder   
bumps, on lower and upper surfaces, respectively, of the top and bottom barrier 
structures; and 
the top and bottom barrier structures connected to each other.

Claim 8 recites, A semiconductor device comprising: 
a top inductor structure, in a top inductor area on a lower surface of a top substrate, the top inductor structure having first and second top terminals at its opposite ends; 
a bottom inductor structure, in a bottom inductor area on an upper surface of a bottom substrate, the bottom inductor structure having first and second bottom terminals at its opposite ends, 
wherein the top and bottom inductor structures include a coil of conductive material, the coil having first and second terminals at its opposite ends; 
14ATTORNEY DOCKET NO.: P8314US01 PATENTtop interconnecting elements on the lower surface of the top substrate around the top inductor area; 
bottom interconnecting elements on the upper surface of the bottom substrate around the bottom inductor area; 
solder bumps on lower and upper surfaces, respectively, of the top and bottom 
interconnecting elements, the top and bottom interconnecting elements being 
connected to each other; 
a top barrier structure, in the top inductor area at the lower surface, spaced from and surrounding a perimeter of the top inductor structure; 
a bottom barrier structure, in the bottom inductor area at the upper surface, spaced 
from and surrounding a perimeter of the bottom inductor structure, 
wherein the top inductor structures, the top inductor areas, and top barrier structures are substantially a same geometrical shape as and are vertically aligned with the bottom inductor structures, bottom inductor areas, and bottom barrier structures, 
respectively, and wherein the top and bottom inductor structures are separated from 
each other by an air gap; 
a layer of non-conductive bonding material, with a same thickness as the solder 
bumps, on lower and upper surfaces, respectively, of the top and bottom barrier structures; and 
wherein the top and bottom barrier structures are connected.  

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837